Citation Nr: 0739078	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-39 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.  His awards and decorations include the Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

The veteran does not have PTSD as defined by the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A.    §§ 1110, 5103-5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated June 2005, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  The veteran 
responded in April 2006 that he had no further evidence to 
submit.  

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no prejudice to the veteran for VA's failure to 
notify.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was able to participate effectively in 
the processing of his claim.  
 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  

The veteran is in receipt of Social Security Administration 
(SSA) benefits; however, the duty to assist does not attach 
to obtaining these records in this case.  The U.S. Court of 
Appeals for Veterans' Claims (Court) has indicated that a SSA 
determination is pertinent to a determination of the 
veteran's ability to engage in substantial gainful 
employment.  See Martin v. Brown, 4 Vet. App. 134, 140 
(1993).  Here, however, the critical issue was not whether 
the veteran is employable, but whether his current disability 
was related to his military service.  Accordingly, a SSA 
determination would have no relevance in this case.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  The duties 
to notify and assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110;  38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f).  Section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b).  

The veteran's DD-214 shows that his military occupational 
specialty was Light Weapons Infantryman and that he received 
the Combat Infantryman Badge, a decoration given for combat 
service in the Republic of Vietnam.  Combat exposure while 
serving in Vietnam is conceded.  Id. 

38 C.F.R. § 4.125 requires that diagnoses of mental disorders 
conform to the fourth edition of the DSM- IV.  The DSM-IV 
sets forth specific criteria which must be met to establish a 
diagnosis of service connection for PTSD.  The criteria 
require that the claimant has been exposed to a traumatic 
event during which he or she experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others, and that the person's 
response involved intense fear, helplessness, or horror.  

A PTSD questionnaire was sent to the veteran in May 2005, 
requesting that he provide details of his in-service 
stressors.  The veteran did not respond.  Instead, he 
submitted a copy of a private psychiatric report dated in May 
2005, diagnosing "severe" PTSD that was related to the 
veteran's service.  A review of the examination report 
indicates that the veteran reported being "affected mentally 
by what he did as a soldier," but he did not elaborate or 
identify a particular event which affected him.  The veteran 
told of flashbacks of his Vietnam service, but gave no 
further information on their content and significance.  It 
was reported that his mental illness began in service.  

A VA medical evaluation was conducted in March 2006.  The 
examiner reviewed the claims file prior to rendering an 
opinion.  It does not appear that the veteran discussed his 
Vietnam service at all during the course of the evaluation, 
except to relate his military occupational specialty and 
exposure to combat.  There is no indication that the veteran 
discussed any traumatic event that may have caused his 
psychiatric disorder.  Since the veteran's psychiatric 
disorder was not attributed to a traumatic event, the 
examiner found that the veteran does not have PTSD according 
to DSM-IV criteria.  The diagnoses included alcohol-induced 
amnestic disorder and the examiner indicated that the veteran 
did not have psychiatric disability related to his the 
Republic of Vietnam service or to any specific stressor.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and  
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as  
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71  
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown,  7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the March 2006 VA examination report is 
persuasive evidence that the veteran does not have PTSD.  The 
examiner had the opportunity to review the claims file and to 
conduct a personal examination of the veteran.  The veteran 
did not relate his symptomatology to a particular traumatic 
event that threatened death or serious bodily injury and 
which induced intense fear, helplessness, or horror.  The 
examiner specifically cited to DSM-IV criteria and concluded 
that the criteria for a diagnosis of PTSD were not met.  
Thus, the examiner's opinion that the veteran does not have 
PTSD is reasonably based.   

The May 2005 private medical opinion gave a diagnosis of PTSD 
based upon the veteran's statements that he was in combat in 
Vietnam and that he had flashbacks related to his service.  
While his statements concerning his symptoms are credible, 
they do not describe a particular stressor upon which to base 
a diagnosis of PTSD that conforms to DSM-IV criteria.  The 
flashbacks of Vietnam service are not described and the 
indication that the mental illness had its onset in service 
is not necessarily consistent with the delayed onset nature 
of PTSD.  The report does not indicate that the diagnosis of 
PTSD was in accordance with DSM-IV criteria.  Accordingly, 
the Board assigns less weight to the May 2005 private 
opinion.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992);  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
As a clear preponderance of the evidence is against a finding 
that the veteran has PTSD that is related to service, service 
connection for PTSD cannot be granted.     

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


